Exhibit 10.1

AMGEN INC.

CHANGE OF CONTROL SEVERANCE PLAN

AMGEN INC., a Delaware corporation, has established this Change of Control
Severance Plan, as amended and restated, effective as of December 9, 2010 (the
“Plan”) for the benefit of certain key employees of Amgen Inc. and Covered
Subsidiaries (as defined below).

The purposes of the Plan are as follows:

 

  (1) To reinforce and encourage the continued attention and dedication of
members of the Company’s management to their assigned duties without the
distraction arising from the possibility of a change of control of the Company;

 

  (2) To enable and encourage the Company’s management to focus their attention
on obtaining the best possible deal for the Company’s stockholders and to make
an independent evaluation of all possible transactions, without being influenced
by their personal concerns regarding the possible impact of various transactions
on the security of their jobs and benefits; and

 

  (3) To provide severance benefits to any Participant (as defined below) who
incurs a termination of employment under the circumstances described herein
within a certain period following a Change of Control (as defined below).

 

  1. Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:

 

  (A) “Accountants” shall mean the Company’s independent registered public
accountants serving immediately prior to the Change of Control; provided,
however, that in the event that the Accountants are also serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Administration Committee shall appoint another nationally recognized public
accounting firm to make the calculations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder).

 

  (B) “Administration Committee” shall mean the committee which is responsible
for administering the Plan, as described in Section 3(A) hereof.

 

  (C) “Amgen Retirement Savings Plan” shall mean the Amgen Retirement and
Savings Plan, As Amended and Restated Effective January 1, 2010, or any
successor plan.

 

  (D) “Amgen Supplemental Retirement Plan” shall mean the Amgen Inc.
Supplemental Retirement Plan, Amended and Restated Effective January 1, 2009, or
any successor plan.

 

  (E)

“Benefits Continuation Period” shall mean the earlier to occur of (i) the
expiration of a Participant’s eligibility for coverage under COBRA, and (ii) the

 

1



--------------------------------------------------------------------------------

 

expiration of the eighteen (18) month period immediately following the
Participant’s Date of Termination.

 

  (F) “Benefits Multiple” shall mean (i) with respect to each Group I
Participant, two (2), (ii) with respect to each Group II Participant, two (2),
and (iii) with respect to each Group III Participant, one (1).

 

  (G) “Board” shall mean the Board of Directors of the Company.

 

  (H) “Cash Severance Payment” shall mean a lump sum cash payment in an amount
equal to the product of (x) the Participant’s Benefits Multiple, and (y) the sum
of (i) the Participant’s annual base salary as in effect immediately prior to
the Date of Termination or, if higher, as in effect immediately prior to the
Change of Control, plus (ii) the Participant’s targeted annual bonus for the
year in which such Date of Termination occurs (determined as the product of the
Participant’s annual base salary and the Participant’s target annual bonus
percentage, each as in effect immediately prior to the Date of Termination or,
if higher, as in effect immediately prior to the Change of Control).

 

  (I) “Cause,” with respect to any Participant, shall mean (i) the Participant’s
conviction of a felony, or (ii) the engaging by the Participant in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
the Participant’s duties, resulting, in either case, in material economic harm
to the Company, unless the Participant believed in good faith that such conduct
was in, or not contrary to, the best interests of the Company. For purposes of
clause (ii) above, no act, or failure to act, on the Participant’s part shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith.

 

  (J) A “Change of Control” of the Company shall be deemed to have occurred at
any of the following times:

 

  (i) upon the acquisition (other than from the Company) by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act (excluding, for this purpose, the Company or its affiliates, or any employee
benefit plan of the Company or its affiliates which acquires beneficial
ownership of voting securities of the Company), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more of either the then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or

 

  (ii)

at the time individuals who, as of December 9, 2010, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, that any person becoming a director subsequent to December 9,
2010, whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at

 

2



--------------------------------------------------------------------------------

 

least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company) shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board; or

 

  (iii) immediately prior to the consummation by the Company of a
reorganization, merger, consolidation, (in each case, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the reorganized, merged or consolidated
company’s then outstanding voting securities) or a liquidation or dissolution of
the Company or the sale of all or substantially all of the assets of the
Company; or

 

  (iv) The occurrence of any other event which the Incumbent Board in its sole
discretion determines constitutes a Change of Control.

 

  (K) “Change of Control Period” shall mean the period beginning on the date of
a Change of Control and ending on the second anniversary of such Change of
Control.

 

  (L) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

  (M) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (N) “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.

 

  (O) “Company” shall mean Amgen Inc., a Delaware corporation, and, except in
determining under Section 1(J) hereof whether or not any Change of Control of
the Company has occurred, shall include any successor to its business and/or
assets. “Company” shall exclude any disregarded entity pursuant Treasury
Regulations section 301.7701-3, unless the Plan is amended to designate the
disregarded entity’s employees as Participants.

 

  (P) “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board.

 

  (Q)

“Confidential Information” shall mean information disclosed to the Participant
or known by the Participant as a consequence of or through his or her
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without

 

3



--------------------------------------------------------------------------------

 

limitation, information of or relating to customer lists, of the Company and its
affiliates.

 

  (R) “Covered Subsidiaries” shall mean Amgen USA Inc., Amgen Worldwide
Services, Inc., Immunex Corporation, Immunex Manufacturing Corporation, Immunex
Rhode Island Corporation, Amgen SF, LLC, Amgen Fremont Inc. and Amgen Mountain
View Inc.

 

  (S) “Date of Termination” shall mean with respect to any purported termination
of a Participant’s employment (other than by reason of the Participant’s death),
(i) if the Participant’s employment is terminated for Disability, the date upon
which a Notice of Termination is given, and (ii) if the Participant’s employment
is terminated for any other reason, whether voluntarily or involuntarily, the
date that the Participant’s employment terminates, as specified in the Notice of
Termination (which shall be within sixty (60) days from the date such Notice of
Termination is given).

 

  (T) “Disability” shall be determined in accordance with the Company’s
long-term disability plan as in effect immediately prior to a Change of Control.

 

  (U) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (V) “Good Reason,” with respect to any Participant, shall mean the occurrence
(without the Participant’s express written consent) of any of the following
conditions, but only if (1) the Participant provides written notice to the
Company of the existence of the condition within thirty (30) days of the initial
existence of the condition; (2) the Company fails to remedy the condition within
the thirty (30)-day period following the Company’s receipt of the notice
delivered pursuant to clause (1); and (3) the Participant actually terminates
employment within thirty (30) days following the expiration of the thirty
(30)-day period described above in clause (2):

 

  (i) any adverse and material diminution in the Participant’s authority, duties
or responsibilities as they existed immediately prior to the Change of Control
or as the same may be increased from time to time thereafter;

 

  (ii) the Company’s material reduction of the Participant’s annual base salary
as in effect immediately prior to the Change of Control;

 

  (iii) relocation of the Company’s offices at which the Participant is employed
immediately prior to the Change of Control which increases the Participant’s
daily commute by more than one-hundred (100) miles on a round trip basis; or

 

4



--------------------------------------------------------------------------------

 

  (iv) any other action or inaction by the Company that constitutes a material
breach of the agreement under which the Participant provides services.

 

       A Participant’s right to terminate his or her employment for Good Reason
shall not be affected by the Participant’s incapacity due to physical or mental
illness.

 

  (W) “Group I Participants” shall mean those staff members of the Company, who
hold the title of senior vice president or equivalent and above, and any other
senior executive-level staff members of the Company and the Covered Subsidiaries
whom the Administration Committee has designated as Group I Participants, as
such group shall be constituted immediately prior to a Change of Control. At or
before the occurrence of a Change of Control, the Company shall notify the Group
I Participants in writing of their status as Participants in the Plan.

 

  (X) “Group II Participants” shall mean those management-level staff members of
the Company and the Covered Subsidiaries at Level 8 or equivalent and above and
who are not Group I Participants, as such group shall be constituted immediately
prior to a Change of Control. At or before the occurrence of a Change of
Control, the Company shall notify the Group II Participants in writing of their
status as Participants in the Plan.

 

  (Y) “Group III Participants” shall mean those management-level staff members
of the Company and the Covered Subsidiaries at Level 7 or equivalent, as such
group shall be constituted immediately prior to a Change of Control. At or
before the occurrence of a Change of Control, the Company shall notify the Group
III Participants in writing of their status as Participants in the Plan.

 

  (Z) “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in the Plan relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.

 

  (AA) “Participants” shall mean, collectively, the Group I Participants, the
Group II Participants and the Group III Participants.

 

  (BB) “Proprietary Information Agreement” shall mean the Company’s form of
Proprietary Information and Inventions Agreement in the form in effect
immediately prior to a Change of Control.

 

  2.

Effective Date and Term of Plan. The Plan, as amended and restated, shall be
effective as of December 9, 2010 and shall continue in effect through
December 31, 2014; provided, however, that commencing on December 31, 2014 and
on each December 31 thereafter, the Plan shall automatically be extended for one
additional year by adding one year to the last day of the term as then in effect
unless, not later than November 30 of such year, the Company shall have given

 

5



--------------------------------------------------------------------------------

 

notice to the Participants that the term of the Plan will not be extended;
provided, further, that if a Change of Control occurs during the original or any
extended term of the Plan, the term of the Plan shall continue in effect for a
period of not less than twenty-four (24) months beyond the month in which such
Change of Control occurred.

 

  3. Administration.

 

  (A) The Plan shall be interpreted, administered and operated by the
Compensation Committee, except that if the Compensation Committee determines
that a Change of Control is likely to occur, the Compensation Committee shall
appoint a person or group of persons who shall constitute the Administration
Committee after the occurrence of the Change of Control, which Administration
Committee shall have the power to interpret, administer and operate the Plan
after the occurrence of the Change of Control. The Administration Committee
shall have complete authority, in its sole discretion subject to the express
provisions of the Plan, to determine who shall be a Participant, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to it,
and to make all other determinations necessary or advisable for the
administration of the Plan. The Administration Committee may delegate any of its
duties hereunder to such person or persons from time to time as it may
designate.

 

  (B) All expenses and liabilities which members of the Administration Committee
incur in connection with the administration of the Plan shall be borne by the
Company. The Administration Committee may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons in connection with such
administration, and the Administration Committee, the Company and the Company’s
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. No member of the Compensation Committee, the
Administration Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, and
all members of the Compensation Committee, the Administration Committee and the
Board shall be fully protected by the Company in respect of any such action,
determination or interpretation.

 

  4. Benefits Provided.

 

  4.1 Termination After Change of Control. If a Participant’s employment is
terminated during a Change of Control Period (a) by the Company other than for
Cause or Disability, or (b) by the Participant for Good Reason, the Company
shall pay the Participant the amounts, and provide the Participant with the
benefits, described in this Section 4.1.

 

  (A)

Cash Severance Payment. In lieu of any further salary payments to the
Participant for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Participant (other than accrued
vacation and similar benefits otherwise payable upon termination of employment

 

6



--------------------------------------------------------------------------------

 

pursuant to Company policies and programs), the Company shall pay to the
Participant the Cash Severance Payment.

 

  (B) Benefits. Subject to subsection (B) of Section 11.6 hereof, if, as a
result of the Participant’s termination of employment, the Participant becomes
entitled to, and timely elects to continue, health care (including any
applicable vision benefits) and/or dental coverage under COBRA, the Company
shall provide the Participant and his or her dependents with Company-paid group
health and dental insurance continuation coverage under COBRA during the
Benefits Continuation Period.

 

  (C) The Company shall pay to the Participant any earned but unpaid portion of
the Participant’s base salary as of the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which the Participant is entitled under any compensation plan or practice of the
Company at the time such payments are due.

 

  (D) The Participant shall be fully vested in his or her accrued benefits under
the Amgen Retirement Savings Plan and the Amgen Supplemental Retirement Plan, as
applicable. The Company shall provide the Participant with either, in the
Company’s sole discretion, a lump-sum cash payment or a contribution to the
Amgen Supplemental Retirement Plan, in an amount equal to the sum of (1) the
product of $2,500 and the Benefits Multiple and (2) the product of (x) 0.10,
(y) the sum of (i) the Participant’s annual base salary as in effect immediately
prior to the Date of Termination or, if higher, as in effect immediately prior
to the Change of Control, plus (ii) the Participant’s targeted annual bonus for
the year in which such Date of Termination occurs (determined as the product of
the Participant’s annual base salary and the Participant’s target annual bonus
percentage, each as in effect immediately prior to the Date of Termination or,
if higher, as in effect immediately prior to the Change of Control) and (z) the
Benefits Multiple. Subject to subsection (B) of Section 11.6 hereof, payment
under this Section 4.1(D) will be made within 45 days (or as soon thereafter as
is administratively practicable) after the Date of Termination, but in no event
more than two and one-half months after the end of the calendar year in which
the Date of Termination occurs.

 

  (E) In any situation where under applicable law the Company has the power to
indemnify (or advance expenses to) the Participant in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys’ fees) of any
nature related to or arising out of the Participant’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, the Company shall promptly on written
request, indemnify (and advance expenses to) the Participant to the fullest
extent permitted by applicable law. Such agreement by the Company shall not be
deemed to impair any other obligation of the Company respecting the
Participant’s indemnification otherwise arising out of this or any other
agreement or promise of the Company or under any statute.

 

7



--------------------------------------------------------------------------------

 

  (F) For the four (4) year period immediately following the Date of
Termination, the Company shall furnish each Participant who was a director
and/or officer of the Company at any time prior to the Date of Termination with
directors’ and/or officers’ liability insurance, as applicable, insuring the
Participant against insurable events which occur or have occurred while the
Participant was a director or officer of the Company, such insurance to have
policy limits aggregating not less than the amount in effect immediately prior
to the Change of Control, and otherwise to be in substantially the same form and
to contain substantially the same terms, conditions and exceptions as the
liability insurance policies provided for officers and directors of the Company
in force from time to time, provided, however, that if the aggregate annual
premiums for such insurance at any time during such period exceed one hundred
and fifty percent (150%) of the per annum rate of premium currently paid by the
Company for such insurance, then the Company shall provide the maximum coverage
that will then be available at an annual premium equal to one hundred and fifty
percent (150%) of such rate.

 

  4.2             

 

  (A) All calculations required to be made under Section 4.1 hereof, including
the amount of the Cash Severance Payment and the assumptions to be utilized in
arriving at such calculations shall be made by the Accountants. The Accountants
shall provide the Participant and the Company with detailed supporting
calculations with respect to such calculations at least fifteen (15) business
days prior to the date of the Change of Control (or as soon as practicable in
the event that the Accountants have less than fifteen (15) business days advance
notice of the potential occurrence of the Change of Control) with respect to the
impact of any payment which will be made to the Participant before, at or
immediately after the Change of Control and from time to time thereafter to the
extent that the Participant may become entitled to receive any additional
payments or benefits which would affect the amount of any “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code payable to the
Participant in order that the Participant may determine whether it is in the
best interest of the Participant to waive the receipt of any or all amounts
which may constitute “excess parachute payments.” Any calculation by the
Accountants shall be binding upon the Company and the Participant. All fees and
expenses of the Accountants under this Section 4.2 shall be borne solely by the
Company.

 

  (B)

Notwithstanding any other provision of this Plan, in the event that any payment
or benefit received or to be received by the Participant, including any payment
or benefit received in connection with a termination of the Participant’s
employment, whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement, (all such payments and benefits, including the
payments and benefits under Section 4 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the
payments under this Plan shall be reduced in the order specified below, to the
extent necessary so that no

 

8



--------------------------------------------------------------------------------

 

portion of the Total Payments is subject to the Excise Tax but only if (i) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Participant would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The payments and benefits under
this Plan shall be reduced in the following order: (A) reduction of any cash
severance payments otherwise payable to the Participant that are exempt from
Section 409A of the Code; (B) reduction of any other cash payments or benefits
otherwise payable to the Participant that are exempt from Section 409A of the
Code, but excluding any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code; (C) reduction of any other payments or benefits otherwise payable to
the Participant on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any equity award that are
exempt from Section 409A of the Code; and (D) reduction of any payments
attributable to any acceleration of vesting or payments with respect to any
equity award that are exempt from Section 409A of the Code, in each case
beginning with payments that would otherwise be made last in time.

 

  (C) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of the
Accountants, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of the Accountants,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accountants in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

 

  4.3

Subject to subsection (B) of Section 11.6 hereof, the cash payments provided in
subsections (A), (C) and (D) of Section 4.1 hereof shall be made by the fifth
(5th) day following the receipt by the Participant of the Accountants’
calculation, but in no event later than March 15 of the calendar year following
the calendar year in

 

9



--------------------------------------------------------------------------------

 

which the Participant’s employment is terminated. As a result of uncertainty in
the application of Section 280G and Section 4999 of the Code at the time of the
initial calculation by the Accountants hereunder, it is possible that the Cash
Severance Payment made by the Company will have been less than the Company
should have paid pursuant to Section 4.1(A) hereof, as the case may be (the
amount of any such deficiency, the “Underpayment”) or more than the Company
should have paid pursuant to Section 4.1(A) hereof, as the case may be (the
amount of any such overage, the “Overpayment”). In the event of an Underpayment,
the Company shall pay the Participant the amount of such Underpayment (together
with interest at 120% of the rate provided in Section 1274(b)(2)(B) of the Code)
not later than five (5) business days after the amount of such Underpayment is
subsequently determined, provided, however, such Underpayment shall not be paid
later than the end of the calendar year following the calendar year in which the
Participant remitted the related taxes. In the event of an Overpayment, the
amount of such Overpayment shall constitute a loan by the Company to the
Participant, payable not later than five (5) business days after the amount of
such Overpayment is subsequently determined (together with interest at 120% of
the rate provided in Section 1274(b)(2)(B) of the Code).

 

  4.4 At the time that any payments are made under the Plan, the Company shall
provide the Participant with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from its counsel, the Accountants or other advisors or consultants (and
any such opinions or advice which are in writing shall be attached to the
statement).

 

  5. Termination Procedures.

 

  5.1 Notice of Termination. Any purported termination of a Participant’s
employment following a Change of Control (other than by reason of death) shall
be communicated by written Notice of Termination from one party to the other
party in accordance with Section 8 hereof. Further, no termination for Cause
shall be effective without (a) reasonable notice to the Participant setting
forth the reasons for the Company’s intention to terminate which specifies the
particulars thereof in detail, and (b) in the case of clause (ii) of the
definition of Cause above, an opportunity for the Participant to cure such Cause
within twenty (20) days after receipt of such notice. With respect to the Group
I Participants, the Notice of Termination must include a written statement that
a majority of the entire membership of the Board has determined that the
Participant was guilty of the conduct constituting Cause. With respect to Group
II Participants and Group III Participants, the Notice of Termination must
include a written statement by one of the Participant’s direct or indirect
supervisors that the supervisor has determined that the Participant was guilty
of conduct constituting Cause.

 

  6.

No Mitigation. The Company agrees that, in order for a Participant to be
eligible to receive the payments and other benefits described herein, the
Participant is not required to seek other employment or to attempt in any way to
reduce any

 

10



--------------------------------------------------------------------------------

 

amounts payable to the Participant by the Company pursuant to Section 4 hereof.
Further, the amount of any payment or benefit provided for in the Plan shall not
be reduced by any compensation earned by the Participant as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Participant to the Company, or otherwise.

 

  7. Successors; Binding Agreement.

 

  7.1             

 

  (A) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume the Plan and all
obligations of the Company hereunder in the same manner and to the same extent
that the Company would be so obligated if no such succession had taken place.

 

  (B) This Plan shall inure to the benefit of and shall be binding upon the
Company, its successors and assigns, but without the prior written consent of
the Participants the Plan may not be assigned other than in connection with the
merger or sale of any part of the business and/or assets of the Company or
similar transaction in which the successor or assignee assumes (whether by
operation of law or express assumption) all obligations of the Company
hereunder.

 

  7.2 This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees or other beneficiaries. If a
Participant shall die while any amount would still be payable to such
Participant hereunder (other than amounts which, by their terms, terminate upon
the death of the Participant) if such Participant had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of the Plan to the executors, personal representatives or
administrators of such Participant’s estate.

 

  8. Notices. For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed, if to a Participant, to the
address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

 

       One Amgen Center Drive

       Thousand Oaks, California 91320-1789

       Attention: Corporate Secretary

 

11



--------------------------------------------------------------------------------

 

  9. Claims Procedures; Expenses.

 

  9.1 The Participant’s assertion of a right to benefits under, in connection
with, or in any way related to the Plan constitutes Participant’s agreement to
resolve covered disputes against any person or entity pursuant to this
Section 9.

 

  9.2 Claim for Benefits. A Participant may file with the Administration
Committee a written claim for benefits under the Plan. The Administration
Committee shall, within a reasonable time not to exceed ninety (90) days, unless
special circumstances require an extension of time of not more than an
additional ninety (90) days (in which event a Participant will be notified of
the delay during the first ninety (90) day period), provide adequate notice in
writing to any Participant whose claim for benefits shall have been denied,
setting forth the following in a manner calculated to be understood by the
Participant: (i) the specific reason or reasons for the denial; (ii) specific
reference to the provision or provisions of the Plan on which the denial is
based; (iii) a description of any additional material or information required to
perfect the claim, and an explanation of why such material or information is
necessary; and (iv) information as to the steps to be taken in order that the
denial of the claim may be reviewed, including a statement of the Participant’s
right to bring an action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an adverse determination of
the claim.

 

  9.3 Review of Claims. If a Participant’s claim has been denied and the
Participant wishes to submit a request for a review of such claim, the
Participant must follow the claims review procedure below:

 

  (A) Upon the denial of a claim for benefits, a Participant may file a request
for review of the claim, in writing, with the Administration Committee or any
person or persons to whom the Administration Committee has delegated its duties
hereunder, including a claims processor;

 

  (B) The Participant must file the claim for review not later than 60 days
after the Participant has received written notification of the denial of the
claim;

 

  (C) The Participant has the right to review and obtain copies of all relevant
documents relating to the denial of the claim and to submit any issues and
comments, in writing, to the Administration Committee;

 

  (D) If the claim is denied, the Administration Committee must provide the
Participant with written notice of this denial within 60 days after the
Administration Committee’s receipt of the Participant’s written claim for
review. There may be times when this 60-day period may be extended. This
extension may only be made, however, when there are special circumstances that
are communicated to the Participant in writing within the 60-day period. If
there is an extension, a decision will be made as soon as possible, but not
later than 120 days after receipt by the Administration Committee of the claim
for review; and

 

12



--------------------------------------------------------------------------------

 

  (E) The Administration Committee’s decision on the claim for review will be
communicated to the Participant in writing, and if the claim for review is
denied in whole or part, the decision will include: (i) the specific reason or
reasons for the denial; (ii) specific reference to the provision or provisions
of the Plan on which the denial is based; (iii) a statement that the Participant
may receive, upon request and free of charge, reasonable access to and copies
of, all documents, records and other information relevant to the claim; and
(iv) a statement of the Participant’s right to bring an action under
Section 502(a) of ERISA.

 

  9.4 Expenses, Legal Fees. The Company shall pay to the Participant all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Participant with respect to any dispute or controversy arising
under or in connection with the Plan (including, without limitation, all such
fees and expenses, if any, incurred in contesting or disputing any termination
of the Participant’s employment or in seeking to obtain or enforce any right or
benefit provided by the Plan, or in connection with any tax audit or proceeding
to the extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder) if the Participant prevails on any
material issue which is in dispute with respect to such dispute or controversy.
The Company shall make such payments no later than the last day of the
Participant’s taxable year immediately following the taxable year in which the
expenses are incurred.

 

  10. Confidentiality; Non-Solicitation.

 

  10.1 Confidentiality. With respect to each Participant, during the
Participant’s Benefits Continuation Period, the Participant shall not directly
or indirectly disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information. Upon termination of a Participant’s employment with
the Company, all Confidential Information in the Participant’s possession that
is in written or other tangible form (together with all copies or duplicates
thereof, including computer files) shall be returned to the Company and shall
not be retained by the Participant or furnished to any third party, in any form
except as provided herein; provided, however, that the Participant shall not be
obligated to treat as confidential, or return to the Company copies of any
Confidential Information that (i) was publicly known at the time of disclosure
to the Participant, (ii) becomes publicly known or available thereafter other
than by any means in violation of the Plan or any other duty owed to the Company
by any person or entity, or (iii) is lawfully disclosed to the Participant by a
third party. In addition, each Participant shall be subject to the Company’s
policies regarding proprietary information and inventions, as set forth in the
Proprietary Information Agreement.

 

  10.2

Non-Solicitation. In addition to each Participant’s obligations under the
Proprietary Information Agreement, during a Participant’s Benefits Continuation
Period, the Participant shall not, either on the Participant’s own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or stockholder or otherwise on behalf of any other person,
firm or

 

13



--------------------------------------------------------------------------------

 

corporation, directly or indirectly solicit or attempt to solicit away from the
Company any of its officers or employees or offer employment to any person who
is an officer or employee of the Company; provided, however, that a general
advertisement to which an employee of the Company responds shall in no event be
deemed to result in a breach of this Section 10.2.

 

  10.3 Breach; Violation. In the event that a Participant breaches or violates
any provision of Section 10.1 or 10.2 hereof, the Participant shall thereupon
forfeit any right and interest of the Participant to receive payments or
benefits hereunder, and the Company shall thereupon have no further obligation
to provide such payments or benefits to the Participant hereunder.

 

  10.4 Survival of Provisions. The provisions of this Section 10 shall survive
the termination or expiration of the applicable Participant’s employment with
the Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

 

  11. Miscellaneous.

 

  11.1 No Waiver. No waiver by the Company or any Participant, as the case may
be, at any time of any breach by the other party of, or of any lack of
compliance with, any condition or provision of the Plan to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. All other plans,
policies and arrangements of the Company in which the Participant participates
during the term of the Plan shall be interpreted so as to avoid the duplication
of benefits paid hereunder.

 

  11.2 No Right to Employment. Nothing contained in the Plan or any documents
relating to the Plan shall (i) confer upon any Participant any right to continue
as a Participant or in the employ of the Company or a subsidiary,
(ii) constitute any contract or agreement of employment, or (iii) interfere in
any way with the at-will nature of the Participant’s employment with the
Company.

 

14



--------------------------------------------------------------------------------

  11.3 Termination and Amendment of Plan. The Company shall have the right to
amend (and to amend or cancel any amendments), or, subject to Section 2 hereof,
terminate the Plan at any time by resolution of the Board; provided, however,
that after a Change of Control, the Company may not terminate the Plan and no
amendment to the Plan shall be made which removes any Participant from
participation in the Plan, which amends subsection (W), (X) or (Y) of Section 1
hereof or which adversely affects a Participant’s interests without the express
written consent of the Participant(s) so affected. Subject to Section 10.3
hereof, notwithstanding anything contained herein to the contrary, all
obligations accrued by Participants prior to any termination of the Plan must be
satisfied in full in accordance with the terms hereof.

 

  11.4 Benefits not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.

 

  11.5 Tax Withholding. The Company shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes that the Company reasonably determines to be required to be withheld
by the Company in connection with such payments, in amounts and in a manner to
be determined in the sole discretion of the Company. Except to the extent
specifically provided within this Plan or any separate written agreement between
a Participant and the Company, a Participant shall be solely responsible for the
satisfaction of any taxes with respect to the benefits payable to the
Participant under this Plan (including, but not limited to, employment taxes
imposed on employees and additional taxes on nonqualified deferred
compensation).

 

  11.6 Code Section 409A.

 

  (A) Generally. Although the Company intends and expects that the Plan and its
payments and benefits will not give rise to taxes imposed under Section 409A of
the Code, neither the Company, nor its employees, directors, or agents shall
have any obligation to mitigate or to hold any Participant harmless from any or
all of such taxes.

 

  (B)

Section 409A Six-Month Delayed Payment Rule. If any payments or benefits that
become payable under this Plan on account of the Participant’s termination of
employment constitute a deferral of compensation under Code Section 409A, such
payments or benefits will be provided when the Participant incurs a “separation
from service” within the meaning of Treasury Regulation § 1.409A-1(h) or
successor provision (“Separation from Service”). If, at the time of the
Participant’s Separation from Service, the Participant is a “specified employee”
(within the meaning of Section 409A of the Code and Treasury Regulation
Section 1.409A-1(i) or successor provision), the Company will not pay or provide
any “Specified Benefits” (as defined herein) during the six-month period
beginning with the date of the Participant’s Separation from Service (the “409A
Suspension Period”). In the event of a Participant’s death, however, the
Specified Benefits shall be paid to the Participant’s Beneficiary without regard
to the 409A Suspension Period. For purposes of this Plan, “Specified Benefits”
are any payments or benefits that would be subject to Section 409A additional
taxes if the

 

15



--------------------------------------------------------------------------------

 

Company were to pay them, pursuant to this Plan, on account of the Participant’s
“separation from service.” Within 14 calendar days after the end of the 409A
Suspension Period, the Participant shall be paid a lump-sum payment in cash
equal to any Specified Benefits delayed during the 409A Suspension Period.

 

  11.7 California Law. This Plan shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of
California, to the extent not preempted by federal law, which shall otherwise
control.

 

  11.8 Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect. If the Plan shall for any
reason be or become unenforceable by either party, the Plan shall thereupon
terminate and become unenforceable by the other party as well.

 

16